ORDER

On September 8, 1992, Attorney Larry E. Rubin filed a petition seeking the revocation by consent of his license to practice law in Wisconsin, pursuant to SCR 21.10(1). In that petition, Attorney Rubin stated that he is unable to successfully defend against allegations of professional misconduct currently under investigation by the Board of Attorneys Professional Responsibility (Board). The Board filed a report recommending that the petition be granted.
*352Attorney Rubin was admitted to practice law in Wisconsin in 1979 and, until his license was suspended in June, 1992 for failure to comply with continuing legal education requirements, practiced in Madison. He has been disciplined three times previously for professional misconduct: the Board imposed a private reprimand in 1983 for undisclosed misconduct: the court suspended his license for three months in 1985, Disciplinary Proceedings Against Rubin, 123 Wis. 2d 518, 367 N.W.2d 219; the court suspended his license for 60 days in 1987, Disciplinary Proceedings Against Rubin, 141 Wis. 2d 221, 414 N.W.2d 38.
The alleged misconduct under investigation consists of the following: failing to deposit client funds in a trust account and submitting false documentation to the Board concerning the deposit of those funds; soliciting legal business from persons in a courthouse; misrepresenting to a court that he had discussed a client's rights with him and failing to respond to Board requests for information during its investigation. By that conduct, the Board alleged, Attorney Rubin violated SCR 20:8.4(c), 22.07(2) and (3), 20:7.1(a)(2) and (3) and 20:7.3(c).
It Is Ordered that the petition is granted and the license of Larry E. Rubin to practice law in Wisconsin is revoked by consent, effective the date of this order.
It Is Further Ordered that Larry E. Rubin comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court